                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:12CR3066

     vs.
                                                    AMENDED ORDER
MATTHEW DAVID SIEBRASS,

                 Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 97), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at NOVA, Omaha,
           Nebraska and participate in that facility’s substance abuse
           treatment program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of the
           NOVA facility. If the defendant is discharged from the facility
           for any reason whatsoever, or leaves the premises of the
           facility without authorization, Defendant shall promptly report
           to the supervising officer or to any law enforcement officer. In
           addition, irrespective of whether Defendant self-reports upon
           discharge or leaving the facility, the United States Marshal,
           and/or any law enforcement officer is hereby authorized and
           ordered to take the defendant into custody and detain the
           defendant pending a prompt hearing before the court.

3)   The defendant shall arrive at NOVA by 11:30 a.m. on March 25, 2019.
     Defense counsel shall communicate with the Marshal to arrange for
     Defendant’s release to the Federal Public Defenders Office for transport to
     NOVA.
4)   At the time of defendant’s release to treatment, the U.S. Marshal’s office
     shall provide the defendant with a 30-day supply of any currently
     prescribed medication.

     March 14, 2019.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge




                                      2
